DETAILED ACTION
This action is responsive to the argument-only response filed on 01/28/2022. Claims 1, 3-12 are pending in the case. Claims 1, 11, and 12 are independent claims.
This action is final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 01/28/2022 (hereinafter Response), Applicant argued against the rejections previously set forth in the Office Action dated 11/05/2021 (hereinafter Previous Action).
Response to Amendment/Arguments
In response to Applicant's argument against the rejection under 35 USC 103 of claim 1 in view of the combination of BRIGHOUSE, MULDER, and PUZICHA (see Response, starting page 2), Examiner respectfully disagrees. Applicant appears to make three arguments: (1) Applicant disagrees with the assertion that BRIGHOUSE suggests “difference information is extracted by generating a table comprising text of the document being changed and storing the different in the database” and Examiner must be relying on hindsight reasoning for this element (argument starts on page 3); (2) BRIGHOUSE in view of MULDER cannot be relied upon to teach “wherein the processor generates the correspondence relationship information between messages by using a quoted portion described in a message, in which, the quoted portion indicates a portion to which text included in a previous message is copied without being changed in a case where the messages are exchanged” (argument starts on page 4);(3) PUZICHA cannot teach “generating the correspondence relationship information 
Examiner notes for the record that the independent claim, as recited, performs two different functions.  The first is generating correspondence relationship information between messages (e.g. emails) which are associated with documents. The second is recording differences between document versions. The rejection relies on BRIGHOUSE to teach a framework for recording and analyzing email transactions associated with document versions; MULDER to teach specific details relating to recording differences between document versions; and PUZICHA to teach specific details for how correspondence information between messages (emails) may be generated.
In response to Applicant’s first argument: 
It is noted that the rejection of record does not rely on BRIGHOUSE to teach “difference information is extracted by generating a table comprising text of the document being changed and storing the different in the database”, merely to suggest that keeping track of difference information between document versions is important.  MULDER is relied upon to teach “extract a difference in a case where a document is updated from a prior version of the document to a current version of the document by generating a table comprising text of the document being changed” which addresses the need suggested by BRIGHOUSE that keeping track of differences in document versions is important. Applicant does not make any statement against MULDER in this first argument.
In response to Applicant's statement that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant has provided no 
Accordingly, the first argument is not persuasive.
In response to Applicant’s second argument: 
It is noted that the rejection of record does not rely on BRIGHOUSE in view of MULDER to teach “wherein the processor generates the correspondence relationship information between messages by using a quoted portion described in a message, in which, the quoted portion indicates a portion to which text included in a previous message is copied without being changed in a case where the messages are exchanged” but instead relies on PUZICHA (as acknowledged by Applicant in the next argument).
Accordingly, the second argument is not persuasive.
In response to Applicant’s third argument:
Applicant acknowledges PUZICHA discloses “a first email nested within a second email” then appears to argue that this cannot be the same thing as “the quoted portion indicates a portion to which text included in a previous message is copied without being changed in a case where messages are exchanged”.
The relied-upon portion of PUZICHA for “first email nested within second email” is as follows:
[0017] Another binding type includes an inclusion binding. An inclusion binding is present when one document is wholly included in another document. For example, when forwarding or replying to a first email document generated by a first author, a second author creates a second email document. The first email document is nested, either wholly within the second email in some embodiments.
Additional evidence (EKLUNDH, “To Quote or Not to Quote: Setting the Context for Computer-Mediated Dialogues”) was attached to the action to show the equivalence of “a first email nested within a second email” and “quoting a portion” 
The abstract of EKLUNDH begins “Quoting (or contextual quotation) is a common element of interactive email discourse. By including a message or parts of it into the reply, the sender provides a discourse context for the message.” This makes clear that including a message or part of the message in the reply (nesting the first message in the second message) is performed by quoting (or contextual quotation) the first message in the second message, which is the position taken in the Office action.
Accordingly, the third argument is not persuasive.
Therefore, the rejection of claim 1 under 35 USC 103 as unpatentable over BRIGHOUSE, MULDER, and PUZICHA is respectfully maintained.
In response to Applicant’s argument with respect to dependent claim 3 (see Response page 8), Applicant acknowledges that PUZICHA has a hierarchy structure for families of emails, then states “there is no passages disclosing ‘sets a second message having the same text as a quoted portion in a first message as a quoted portion as the same hierarchy of the first message’ as claimed; however if a first email is replied to and nested within the second message, these messages are in the same family and are therefore in the same hierarchy (they exist within the same tree) as required.
In response to Applicant’s argument with respect to dependent claim 4 (see Response page 8), Applicant acknowledges that PUZICHA has a hierarchy structure for families of emails, then states “there are no passages disclosing ‘sets a second message having text other than a quoted portion in a first message as a quoted portion, as a lower hierarchy of the first message’ ” however, as the second message is a reply message to the first message, its position in the hierarchy (tree) is lower than the first message (which was quoted), when relying on the first message as the “root” of the tree.
In response to Applicant’s argument with respect to dependent claim 5 (see Response page 8), Applicant acknowledges that PUZICHA has a hierarchy structure for families of emails, then states “there is no passages disclosing ‘a message to be set as a higher rank of the second message on the basis of the number of quotation marks’ “ however the first message (for which the second message is a reply) is at a higher level in the hierarchy because it has 0 quotation marks (it is the original content). A reply (e.g. third message) to the second message that quotes the entirety of the first message would be in the same family of messages, but at a level that is lower than the second message (two levels of quoting for the first message, one level of quoting for the second message).It is noted that Applicant does not respond to the statement “ ‘quotes’ are well-known mechanism to show the portion of the previous email that has been forwarded in a reply” in the rejection of claim 5. This fact is made clear in the EKLUNDH reference which was provided to show that nesting a message in its reply message is the same as quoting the message in its reply message.
In response to Applicant’s argument with respect to independent claims 11 and 12 as allowable for at least the same reasons as claim 1 (see Response bottom page 8), as claim 1 is not allowable for the reasons above, similarly claims 11 and 12 are not allowable in view of the combination of BRIGHOUSE, MULDER, and PUZICHA.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12 are rejected under 35 USC 103 as unpatentable over BRIGHOUSE et al. (US 2005/0234990 A1, previously cited) in view of MULDER, Samuel (US 2012/0136951 A1, previously cited), further in view of PUZICHA, Jan (US 2019/0205400 A1, previously cited).
Regarding claim 1, BRIGHOUSE teaches the information processing apparatus (e.g. [0027] external server) comprising: a processor (inherent computer component) configured to (execute software that): 
generate correspondence relationship information between messages in electronic mails by using a history of communication of the electronic mails which is performed by associating a document with the messages among a plurality of users that use the electronic mails (([0027] event recorder 106 stores a history of the interactions with a particular document in the network; history called “document chronicle”; [0030] event recorder 106 includes, in some embodiments, an event processor 210, a database 212, and a notification generator 214; [0034] monitoring all function calls from the event creator to the operating system on an individual user's computer or vice-versa. For instance, if the add-in program is monitoring an e-mail program, the monitoring of step 302 may monitor each time a message is received by or sent from the e-mail system; [0035] As the activity is being monitored in step 302, notifications of interactions with the document may be created at step 304; [0036] Then, at step 306, the interaction is sent to event receiver 102 (FIG. 1). [0044] In this embodiment the event recorder 106 includes a preprocessor 502, an event processor 504, a persistence engine 510, a notification generator 512, and an output queue 514….entity engine 506, generally, determines whether the document that has been interacted with is in the system or not. If the document is in the system, then the interaction is added to a history associated with the document which may be stored, for example, in the database 516 ), wherein the processor associates the document with the messages by directly attaching the document to the messages or describing in the messages a location where the document is stored ([0034] if the add-in program is monitoring an e-mail program, the monitoring of step 302 may monitor each time a message is received by or sent from the e-mail system. This message may include an attached or embedded document and the add-in may be configured to determine if the message includes such an attached or embedded document).
extract  {information} in a case where the document is updated from a prior version of the document to a current version of the document , and store  {information} in the correspondence relationship information ([0056] If the document exist in the computer system and is not a new version then the interaction is added to the document chronicle for the document in step 710; [0057] after the document has been analyzed, the recent interaction is committed to the database in step 720; an update to a document that is not a new version is an update to a prior version of the document to the current version of the document); and
retrieve the  from the correspondence relationship information, and present a message on the basis of a retrieval result in the correspondence relationship information ([0059] In some embodiments of the present invention, the system may also include a report generator 1002 as shown in FIG. 9. The report generator may be coupled to the database 212 in order to generate reports for a user upon request…  reports … generally describe the history of a document {such as} every interaction that a particular document has had with a particular user or all users in the system {which would necessarily include the recorded email activity}, 
In the citations above, BRIGHOUSE does not expressly state that difference information is extracted by generating a table comprising text of the document being changed and storing the difference in the database. However, BRIGHOUSE [0007] points out that a may only have a record of the version of the document that was originally sent out via e-mail and, will not know of the revisions if and until the revised document is checked back into the system” which suggests that keeping track of the revisions would also be useful, in addition to keeping tracking of email (and other) transactions in the document chronicle database (known in the art as a collection of tables).
Further, BRIGHOUSE does not expressly state that the processor generates the correspondence relationship information between the messages by using a quoted portion described in a message, in which, the quoted portion indicates a portion to which text included in a previous message is copied without being changed in a case where the messages are exchanged.
MULDER is broadly directed to (title) monitoring documents exchanged over email applications and, per the (abstract), discloses methods and systems for monitoring and detecting changes in files attached to incoming emails…change service then compares the two documents and generates reports that identify changes in the received document in relation to the transmitted document. See, for example, the method in FIG 3B which includes (352) receiving an email (356) that has a tagged document attached, (358) identifying a local file with matching tag (360) comparing the incoming file against the local file and (362) when there are changes (364) perform a reporting action. 
MULDER can thus be relied upon to teach extract a difference in a case where the document is updated from a prior version of the document to a current version of the document which was attached to an email  {the difference} comprising text of the document being changed.
The reporting action performed by MULDER could include generating a report of the changes for the user for the single attached document.  However, as BRIGHOUSE already teaches monitoring various events for documents, including emailing a particular document, it is easy to see how the “reporting action” of MULDER could be used as another event that could be tracked by the system in BRIGHOUSE, such that the information regarding the difference between the local (original tagged) copy of the document and the received (modified) copy of the document was stored in the database along with the email event by generating a table comprising text of the document being changed to be stored in the chronicle database.
extract difference in a case where the document is updated from a prior version of the document to a current version of the document by generating a table comprising text of the document being changed, and store the difference in the correspondence relationship information with expected and predictable results, motivated by the suggestion in BRIGHOUSE that keeping track of revisions is important in document management; and the teaching in MULDER that without the monitoring for changes [0009] the user may or may not know whether the document was actually edited by the other user. Also, even if the document was edited, the user may have no way of realizing what the changes were, and so would not be able to accept or ignore (or at the very least, acknowledge) the changes.
BRIGHOUSE as modified by MULDER may not be relied upon to explicitly disclose the processor generates the correspondence relationship information between the messages by using a quoted portion described in a message, in which, the quoted portion indicates a portion to which text included in a previous message is copied without being changed in a case where the messages are exchanged.
PUZICHA is broadly directed to (abstract) In context document review and automated coding… determining at least one binding between documents, the at least one binding being indicative of a contextual relationship between the documents, selecting a review order for the documents based on the at least one binding, the review order comprising a hierarchical arrangement of the documents, displaying the documents in a graphical user interface based on the review order. PUZICHA describes determining at least the following types of contextual relationships (binding) between specifically email (message) documents:
[0016] an email document is drafted by an author and the author appends one or more attachments within the email. The binding between the email and the attachment is a family binding type
[0017] An inclusion binding is present when one document is wholly included in another document … when forwarding or replying to a first email document generated by a first author, a second author creates a second email document. The first email document is nested, either wholly within the second email in some embodiments
[0018] other binding types such as near-duplicate binding…user-selected sorting orders..
FIG 1 is a flowchart of a method for analyzing relationships between documents in a document batch and includes [0020-0024] receiving a batch of documents, reviewing the contents to determine if the documents have at least one binding type, where binding types have an ordering (e.g. family binding is higher than inclusion), and presenting the documents for review in a graphical user interface (GUI). [0025] at least binding is indicative of a contextual relationship between at least two of the documents. See specific example in [0026] of multiple bindings between email documents. Note also [0028]. Note also that a reviewer [0030] selects a review order for a set of a group of documents and that the method includes scanning or analyzing each of the documents in the set for information that is indicative of a binding. Documents may be automatically coded during review based on their bindings, however [0039] In various embodiments, prior to automatically coding, the systems and methods can display on the GUI any differences between the first document and the second document…allows the reviewer to quickly determine if the differences between the first and second documents are substantial enough to warrant separate coding.
Thus, PUZICHA may be relied upon to teach generating a correspondence relationship information (analyzing the relationships) between the messages by using a quoted portion described in a message (e.g. [0017] determine the inclusion binding is present when one document is wholly included in another document) in which, the quoted portion indicates a portion to which text included in a previous message is copied without being changed in a case where the messages are exchanged (e.g. [0017] the first email is nested… within the second email)1.

Dependent claim 2 – cancelled.
Regarding dependent claim 3, incorporating the rejection of claim 1, BRIGHOUSE and MULDER, further in view of PUZICHA, combined at least for the reasons discussed above, further teaches the processor generates a tree structure as the correspondence relationship information, and sets a second message having the same text as a quoted portion in a first message as a quoted portion, as the same hierarchy as a hierarchy of the first message (PUZICHA creates a hierarchy of orderings; and as is clear from the example in [0026] that a second message (e.g. Document 3, the last reply that wholly incorporates Document 2 and Document 1) is part of the same family (email chain) within the hierarchy; [0023] when a reviewer is presented documents to review in a document batch, the GUI will present any documents with family bindings first for review and coding. Then documents with inclusion bindings will be reviewed and coded, potentially using automated coding; [0030] reviewer selects the review order [0031] review order includes hierarchical arrangement based on the binding).
Regarding dependent claim 4, incorporating the rejection of claim 1, BRIGHOUSE and MULDER, further in view of PUZICHA, combined at least for the reasons discussed above, further teaches the processor generates a tree structure as the correspondence relationship information, and sets a second message having text other than a quoted portion in a first message as a quoted portion, as a lower hierarchy of the first message (PUZICHA creates a hierarchy of orderings; [0023] when a reviewer is presented documents to review in a document batch, the GUI will present any documents with family bindings first for review and coding. Then documents with inclusion bindings will be reviewed and coded, potentially using automated coding; see example in [0026] how documents may have multiple bindings used for organizing the GUI; [0030] user selects review order [0031] review order includes hierarchical arrangement based on the binding).
Regarding dependent claim 5, incorporating the rejection of claim 4, BRIGHOUSE and MULDER, further in view of PUZICHA, combined at least for the reasons discussed above, further suggests wherein the quoted portion has a quotation mark ([0030] document contents are textually analyzed to determine inclusion bindings; “quotes” are well-known mechanism to show the portion of the previous email that has been forwarded in a reply), and wherein the processor specifies a message to be set as a higher rank of the second message on the basis of the number of quotation marks ([0028] Document 1 is root, Document 3 (which wholly includes document 2 and document 1) is end of branch; [0031] Document 3 will be reviewed first because it is the end of branch document in the group).
Regarding dependent claim 6, incorporating the rejection of claim 1, BRIGHOUSE and MULDER, further in view of PUZICHA, combined at least for the reasons discussed above, further teaches the processor generates a tree structure as the correspondence relationship information (the hierarchy of bindings; see also [0028]), and sets a message as a root node in the tree structure in a case where there is no quoted portion in the message ([0026, 0028] document 1 is referred to as a root document when referencing the aspect of an inclusion binding type).
Regarding dependent claim 8, incorporating the rejection of claim 1, BRIGHOUSE and MULDER, combined at least for the reasons discussed above, does not appear to expressly disclose the processor generates the correspondence relationship information between the messages by using information of a header portion of a message. 
PUZICHA teaches determining how emails are related to each other [0027] within a family binding by parsing native email formats such as msg, eml or PST- they are not determined from the textual analysis (as it is for inclusion). Thus, the family relationships are generated using information which is not in the content (body) of the messages, but must be in the headers of the messages. As noted in the rejection 
Accordingly, it would have been obvious to one having ordinary skill before the effective filling date of the claimed invention, having the teachings of BRIGHOUSE and MULDER and PUZICHA before them, to have combined BRIGHOUSE and MULDER (storing user interactions with emailed documents) and PUZICHA (analyzing emails to discover relationships between emails and documents for purposes of review) and arrived at the claimed invention with expected and predictable results, motivated by the improvements in reviewing email documents for the purposes of coding documents (such as for eDiscovery) as described in at least PUZICHA [0019, 0020, 0023, 0024, 0026].
Regarding dependent claim 9, incorporating the rejection of claim 1, BRIGHOUSE and MULDER, combined at least for the reasons discussed above, does not appear to expressly disclose the processor generates a tree structure as the correspondence relationship information, and wherein the processor presents a message in a higher rank or a lower rank of a node including the difference. Incorporating the teachings of PUZICHA discussed above, for at least the reasons discussed above, cures this deficiency (see particularly the discussions of claims 2-4 and PUZICHA [0039] can display on the GUI any differences between the first document and the second document; an obvious extension of this would be to provide any differences between documents attached to the emails, such as [0026] document 1A and document 1B which need to be reviewed in context).
Regarding dependent claim 10, incorporating the rejection of claim 9, BRIGHOUSE and MULDER, further in view of PUZICHA, combined at least for the reasons discussed above, further teaches the processor presents messages at the node including the difference in a time series (see example screenshots of GUI displays of PUZICHA for document review in FIGs 2-11).

    PNG
    media_image1.png
    554
    653
    media_image1.png
    Greyscale
Regarding dependent claim 7, incorporating the rejection of claim 1, BRIGHOUSE and MULDER, further in view of PUZICHA, combined at least for the reasons discussed above, does not appear to expressly disclose wherein a quoted portion of a message forming the correspondence relationship information is set as a target of the retrieval. Note, however that the example email document review user interfaces of PUZICHA suggest a search interface (e.g. FIG 3, excerpted below; a field to enter a search string is in the center of the excerpt; in actual figure it is in the upper left corner of the interface):

Using the well-known user interface commands for text selection, text copying, and text-pasting one having ordinary skill in art of graphical user interface can immediately envision selecting a portion of a displayed email document, copying that portion, and pasting the portion into the search box in order to find other potentially related email messages which contain a “quoted” portion of text.


Regarding claim 11, BRIGHOUSE, MULDER and PUZICHA, combined at least for the reasons discussed above similarly teach the non-transitory computer readable medium storing an information processing program causing a computer to execute the information processing program to perform the steps of {the operations performed by the processor of claim 1}, thus similarly rejected.
Regarding claim 12, BRIGHOUSE, MULDER and PUZICHA, combined at least for the reasons discussed above similarly teach the method performed by the processor of claim 1, thus similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0379887 A1 identifying collaborative interactions between document authors based on document analysis
US 2019/0155870 A1 document collaboration with branched objects (e.g. master document and proposed changesets)
US 2019/0278839 A1 document collaboration system with multiple revisions over time

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For evidence that “a first email nested within a second email” is clearly an example of “quoting a portion” as required by the claim, see abstract of EKLUNDH. (2010). To Quote or Not to Quote: Setting the Context for Computer-Mediated Dialogues. Language@Internet, 7, article 5. (urn:nbn:de:0009-7-26651). Retrieved from [https://www.languageatinternet.org/articles/2010/2665/index_html] on [11/02/2021]. 30 pages) which was attached to the previous Office action.